Title: From John Adams to Timothy Pickering, 10 October 1798
From: Adams, John
To: Pickering, Timothy



Dear Sir
Quincy October 10. 1798.

I return you Mr. Fosters Letter, and your answer, together with the Abby Lambins’ Letter to Mr. Foster and the Arrete inclosed. Your answer to Mr. Foster is wise and prudent.
How ready is the Spider to dart along his invisible Line, upon a fly, that he thinks he sees off his guard? In this Case however it will appear I hope and believe, that the intended Prey, our good hearted friend, has been as much upon his Guard as his insidious Enemy. I have the Honor to be /  Sir your most humble Servant.

John Adams